Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1 and 16 – 20 have been amended. 

Status of claims
Claims 1 – 20 are pending.

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered and are found to be persuasive. In view of such, all previous objection, interpretation, and rejections are withdrawn.

Allowable Subject Matter
Claims 1 – 20 are allowed and the following is a statement of reasons supporting the allowable subject matter.

In the context of automated inspection of autonomous vehicle lights, the prior art of record fail to teach, in combination with other limitations, an image analyzer configured to: receive an image captured by a camera, the image comprising a switched-on light of an AV; determine a luminance of the light of the AV based on the image; and determine to service the light of the AV in response to determining that the luminance of the light of the AV is below a threshold luminance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663